Citation Nr: 0531222	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric condition, 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.

A review of the claims file reveals that service connection 
for a psychiatric disorder was denied by a January 1975 
rating.  The veteran was notified of the decision in February 
1975 but did not initiate an appeal.  In an October 1993 
decision, the RO denied service connection for a nervous 
disorder, to include bipolar disorder and post-traumatic 
stress disorder (PTSD).  The veteran appealed the denial of 
the claim for service connection for PTSD but did not 
initiate an appeal of the decision denying service connection 
for a nervous disorder or bipolar disorder.  An October 1998 
Board decision denied service connection for PTSD.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that in part denied the veteran's application to reopen a 
claim of entitlement to service connection for bipolar 
disorder on the basis that new and material evidence had not 
been received.  The veteran filed a notice of disagreement in 
November 2001, which contested the denial of the psychiatric 
condition.  The RO furnished the veteran a statement of the 
case in January 2002; and later that month, the veteran filed 
his substantive appeal.

When this matter was previously before the Board in September 
2004, it was remanded for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.  In September 2004, the Board also 
referred a claim for a total disability evaluation based upon 
individual unemployability (TDIU) to the RO for appropriate 
action.  As it appears that this claim has not yet been 
addressed, it is again referred to the RO.  In addition, in 
statements dated in December 2004 and January 2005, the 
veteran indicated that the neuropathy in his legs is getting 
worse.  This claim is therefore also referred to the RO for 
appropriate consideration.  

The issue of entitlement to service connection for a 
psychiatric condition, to include bipolar disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder, to include bipolar disorder; the same 
month, the RO notified the veteran of its decision and of his 
appellate rights; the veteran did not appeal this 
determination and the decision became final.
.
2.  Evidence added to the record since the October 1993 
rating decision is new, in that it is not cumulative and was 
not previously considered by decisionmakers, and material, 
because it bears directly and substantially on the issue on 
appeal, and is so significant that it must be considered in 
order to fairly decide the merits of the case. 


CONCLUSIONS OF LAW

1.  The RO's October 1993 decision denying the veteran's 
claim of service connection for a nervous disorder, to 
include bipolar disorder; is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1993).  

2.  Evidence received since the October 1993 rating decision 
is new and material; the claim of entitlement to service 
connection for a psychiatric condition, to include bipolar 
disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Regarding an attempt to reopen a finally decided claim of 
service connection, the VCAA states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in a letter dated in October 2004, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim for service connection, and for 
reopening a finally decided claim, as well as the types of 
evidence VA would assist him in obtaining.  The veteran was 
also informed that this evidence could consist of medical 
records, medical opinions, and/or a statement from his 
doctor.  Moreover, the RO invited the veteran to submit 
information relevant to his appeal.  

In addition, the veteran and his representative were provided 
with a copy of the September 2001 rating decision, a January 
2002 Statement of the Case, and April and September 2003 and 
June 2005 Supplemental Statements of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, as well 
as The RO's VCAA and other development letters, the veteran 
was also specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior the June 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service records, post-service medical records, including VA 
and private treatment reports, the veteran's testimony before 
the Board, and statements submitted by the veteran and his 
representative in support of his claim.  In addition, this 
matter was previously remanded for additional development and 
adjudication, to include the acquisition of additional 
evidence related to the veteran's claim.  In response to the 
Board's remand, additional records have been associated with 
the veteran's file.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO in May 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his application to reopen his claim in May 
2001, new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the October 
1993 rating decision includes numerous private and VA medical 
records, testimony of the veteran before the Board, records 
from the Social Security Administration, and statements and 
written argument submitted by or on behalf of the veteran.

Of particular significance are the medical records and 
records from the Social Security Administration indicating 
that the veteran suffers from bipolar disorder and depressive 
disorder, and the veteran's testimony before the Board in 
March 2004 indicating that the veteran's condition may have 
originated on active duty after the death of his younger 
sister.  The veteran also, in statements dated in December 
2004 and January 2005 stated that his psychiatrist indicated 
that the behavioral problems that the veteran demonstrated in 
service could have been bipolar disorder.  This evidence 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is also neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection for this condition 
is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for a psychiatric 
condition, to include bipolar disorder, is reopened; the 
appeal is granted to this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a psychiatric condition, to include bipolar disorder, 
must be remanded for further action.

In this case, the veteran has been diagnosed with bipolar 
disorder nos and depressive disorder nos. In March 2004 
testimony before the Board, the veteran stated that he had a 
nervous breakdown in service after the death of his then five 
year old sister.  He testified that he has had problems since 
that time.  In addition, in statements dated in December 2004 
and January 2005, the veteran stated that his psychiatrist 
indicated that the behavioral problems that the veteran 
demonstrated in service could have been bipolar disorder.  
The veteran, however, has never been afforded a VA 
psychiatric examination in order to determine the exact 
nature of any psychiatric condition that the veteran may 
have, and to determine if any presently existing psychiatric 
disorder is directly related to or had its onset during 
service or within one year of service.  Such an examination 
is warranted in this case.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording a VA examination, the RO must ensure that 
all relevant records have been obtained.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
RO should contact the veteran and request that he identify 
all VA and non-VA health care providers, other than those 
already associated with the claims file, that have treated 
him since service for psychiatric problems.  This should 
include any treatment records or reports of his treating 
physician that express an opinion regarding any psychiatric 
conditions the veteran may have had in service or whether his 
current psychiatric condition had its onset in service.  If 
any new records are identified, the RO should make reasonable 
efforts to update the veteran's file with these newly 
identified records.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for any psychiatric condition. This 
should include any treatment records or 
reports of his treating physician that 
express an opinion regarding any 
psychiatric conditions the veteran may 
have had in service or whether his 
current psychiatric condition had its 
onset in service.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
nature and etiology of any psychiatric 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary 
studies and test should be accomplished, 
and all clinical findings should be 
reported in detail.  In addition, based 
upon the medical examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide the following opinion:

With respect to each currently present 
psychiatric disorder, it is at least as 
likely as not (a 50 percent probability 
or more) that the veteran exhibited 
initial signs or manifestations of such a 
disorder during his period of military 
service or within one year following his 
separation from service; or is the 
disorder otherwise etiologically related 
to any incident in service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
report.

3.  The RO should then re-adjudicate the 
issue on appeal in light of the pertinent 
evidence and legal authority.  If any 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


